JUDGMENT

RESTANI, Chief Judge:
Upon consideration of Plaintiffs’ motion to dismiss, the Government’s cross-motion to dismiss on the grounds of mootness, and all other pertinent papers and proceedings, it is hereby
ORDERED that Defendant’s cross-motion is denied, because the prospective relief afforded pursuant to a changed circumstances review is less than the full relief Plaintiffs sought in initiating this action challenging Commerce’s sunset determination. The remaining justiciable controversy has been resolved by the settlement agreement between Plaintiffs and Defendant-Intervenors, and therefore it is
ORDERED that Plaintiffs’ motion is hereby granted; and it is further
ORDERED that this action is dismissed with prejudice; and it is further
ORDERED that the court shall retain jurisdiction over this action to enforce the terms of the settlement agreement between Plaintiffs and Defendant-Intervenors.